Citation Nr: 1019896	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  02-05 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for Meniere's disease.  

2.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The veteran had active military service from April 1971 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2001 and April 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The veteran testified 
before the undersigned member of the Board at a 
videoconference hearing held in April 2003.  

The Board previously addressed a claim of service connection 
for Meniere's disease in a December 2006 decision.  The 
Board's denial was appealed to the United States Court of 
Appeals for Veterans Claims (Court) and the Court affirmed 
the Board's denial of service connection for Meniere's 
disease.  A claim to reopen was adjudicated by the RO in 
April 2009 and the Veteran appealed.  Although the Board can 
find no formal certification of the Veteran's appeal to the 
Board, the Board has jurisdiction to address the application.  
38 C.F.R. § 19.35 (2009) (a lack of certification does not 
deprive the Board of jurisdiction).  Nevertheless, the Board 
will remand this application to reopen because additional 
evidence has been received and because the Veteran's 
representative has taken issue with the lack of notice of 
certification and transfer of the record to the Board.  

The agency of original jurisdiction should therefore prepare 
a supplemental statement of the case addressing the evidence 
submitted by the Veteran's representative to the Board in 
February 2010.  Thereafter, action should be taken to certify 
and send notice of transfer to the Board to the Veteran and 
his representative.  This will establish the timeline for 
further submissions by the Veteran in accordance with 
38 C.F.R. § 20.1304 (2009).  See 38 C.F.R. § 19.36 (2009).  

As for the increased rating claim, the Veteran appealed to 
the Court the Board's December 2006 denial of a compensable 
rating for his service-connected right ear hearing loss.  The 
Court found that it was error for the Board not to have 
addressed whether referral for an extraschedular rating was 
appropriate.  Accordingly, the Court vacated the Board's 
denial of an increased rating and remanded that issue to the 
Board.  

The Veteran contends that he had to retire from his position 
as a VA nurse because of deficient hearing acuity.  It is 
contended that his hearing loss and his service-connected 
tinnitus made it too difficult for him to use a stethoscope 
to hear heart sounds and to take blood pressure readings, and 
that he also could not hear pages in the work environment.  
Because, other than the Veteran's averments, there is nothing 
in the record addressing this, the Board will remand in order 
to obtain any relevant evidence from the VA Medical Center 
(VAMC) at which he worked and from which he contends he was 
medically retired.  

Additionally, because it has been several years since the 
Veteran underwent an audiological examination, on remand the 
Veteran will be afforded another audiological examination and 
a medical examination in order to determine the degree of 
disability imposed by his service-connected right ear hearing 
loss.  

Accordingly, the Veteran's case is REMANDED to the AOJ for 
the following actions:
	
1.  The AOJ should take whatever steps 
are necessary to obtain the records 
related to the Veteran's medical 
retirement from his job as a VA nurse.  

2.  After the above-requested development 
is accomplished, the AOJ should arrange 
for the Veteran to undergo a VA 
audiologic examination, and a VA medical 
examination by a physician with 
appropriate expertise to determine the 
specific impact of the Veteran's service-
connected right ear hearing loss on his 
activities of daily life and his 
professional activities.  Consideration 
is to be given to the effects of the 
right ear hearing loss only, unless the 
Veteran satisfies the provisions of 
38 C.F.R. § 3.383(a)(3) (2009).  (The 
Veteran is not service connected for any 
left ear loss.)

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiners for review in 
connection with the examination.

The AOJ should ensure that any 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

(The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).)

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal, 
specifically, whether referral to the VA 
Central Office for consideration of 
extraschedular evaluation of the 
Veteran's right ear hearing loss rating 
issue is warranted in light of all 
information or evidence received.  If any 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  (With 
respect to the application to reopen a 
claim of service connection for Meniere's 
disease, the AOJ should address the 
evidence received at the Board in 
February 2010 along with the remaining 
record, and if service connection is not 
granted, a supplemental statement of the 
case should be issued.  Action should be 
taken to certify this issue to the Board 
and provide notice in accordance with 
38 C.F.R. § 19.36.)

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).




